Order entered March 6, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01383-CV

                       DOROTHY WARREN, Appellant

                                        V.

  2359 HIGHLAND ROAD LLC D/B/A THE FINLEY THE HIGHLANDS,
                          Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-05900-C

                                     ORDER

      In accordance with our March 2, 2020 order, court reporter Janet E. Wright

has filed with the Court written verification appellant has not requested the

reporter’s record. Our March 2nd order cautioned appellant that the appeal would

be submitted without the reporter’s record if we received verification the record

had not been requested. See TEX. R. APP. P. 37.3(c). Accordingly, we ORDER

the appeal submitted without the reporter’s record. See id.
Appellant shall file her brief on the merits no later than April 6, 2020.


                                        /s/    KEN MOLBERG
                                               JUSTICE